Title: From James Madison to Tench Coxe, 30 July 1788
From: Madison, James
To: Coxe, Tench


Dear SirN. York July 30. 1788
I have been much obliged by your favor of the 23 instant, which I have delayed to answer, in the daily prospect of being able to include the decision of Congress on the place for the first meeting of the New Government. This point continues however unfixt. Perhaps it may be brought to an issue to day. From the result of the first question taken on it, the pretensions of Philada. bade fair for success; and it is very possible may in the end obtain it. Some circumstances which have intervened with the vicisitudes to which such a question in such an Assembly as Congress are liable, are notwithstanding very proper grounds for doubtful if not adverse calculations.
The observations addressed to your Western inhabitants are in my opinion as well timed as they are judicious. They will be republished here. The conspiracy agst. direct taxes is more extensive & formidable than some gentlemen suspect. It is clearly seen by the enemies to the Constitution that an abolition of that power will re-establish the supremacy of the State Legislatures, the real object of all their zeal in opposing the system.
From the few enquiries I had an opportunity of making on the subject of Cotton, I found that it enters as far into the culture of the present year in Virginia, as seed could be got for the purpose. I communicated your observations to a friend who patronizes with fervor every plan of public utility, and who will give all the effect he can to your ideas.
The very friendly & flattering sentiments with which your letter concludes lay me under fresh obligations to subscribe myself with great sincerity and respect, your obedient friend & servt.
Js. Madison Jr
